                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF MAINE


 JEFFREY PAUL BARNARD,                            )
                                                  )
                      Plaintiff                   )
                                                  )
 V.                                               )      1:16-CV-00276-LEW
                                                  )
 STATE OF MAINE, et al.,                          )
                                                  )
                      Defendants                  )

                   ORDER AFFIRMING RECOMMENDED DECISION
                          OF THE MAGISTRATE JUDGE

       On March 22, 2019, the United States Magistrate Judge filed with the court, with copies to

the parties, his Recommended Decision on Defendants’ Motion for Summary Judgment (ECF No.

68). The time within which to file objections expired on April 8, 2019, and no objections have

been filed.

       The Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal. It is therefore ORDERED that the Recommended Decision of the

Magistrate Judge is hereby AFFIRMED and ADOPTED.

       The Motion for Summary Judgment filed on behalf of Defendant Tory Bires and Defendant

Barton Tokas (ECF No. 58) is GRANTED IN PART and DENIED IN PART. Summary judgment

is awarded to Defendant Tokas on all claims. Summary judgment is awarded to Defendant Bires

on all claims except Plaintiff’s claim of excessive force based on the alleged use of a firearm on

the morning of May 31, 2014.

       SO ORDERED.

       Dated this 19th day of April , 2019.
                                                      /s/ Lance E. Walker
                                                      U.S. DISTRICT JUDGE
